UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                            No. 01-51129



                           STATE OF TEXAS

                           Plaintiff - Counter Defendant - Appellee


                                  VERSUS


 YSLETA DEL SUR PUEBLO; TIGUA GAMING AGENCY; THE TRIBAL COUNCIL;
CARLOS HISA, Tribal Lieutenant Governor; FRANCISCO HERNANDEZ,
Tribal Gaming Commissioner; ALBERT ALVIDREZ, Tribal Governor


                        Defendants - Counter Claimants - Appellants



           Appeal from the United States District Court
            For the Western District of Texas, El Paso
                         EP-99-CV-320-GTE


                         January 17, 2002
Before KING, Chief Judge, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

      We affirm the judgment of the district court essentially for

the reasons stated in its careful, thorough September 27, 2001

Memorandum Opinion.

      AFFIRMED.   STAY VACATED.




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.